Exhibit 10.3 SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “ Amendment ”) is entered into as of May 13, 2015 by and among INSTEEL WIRE PRODUCTS COMPANY, a North Carolina corporation (“ Borrower ”), the other Credit Parties signatory hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual capacity, " GE Capital "), for itself, as Lender, and as Agent for Lenders, and the other Lenders signatory hereto. Unless otherwise specified herein, capitalized terms used in this Amendment shall have the meanings ascribed to them in the Credit Agreement (as hereinafter defined). R E C I T A L S: WHEREAS, Borrower, the other Credit Parties, the Agent and the Lenders entered into that certain Second Amended and Restated Credit Agreement dated as of June 2, 2010 (as amended, supplemented, restated or otherwise modified from time to time, the “ Credit Agreement ”); WHEREAS, Borrower has requested that the Agent and the Lenders amend certain provisions of the Credit Agreement as set forth herein; and. WHEREAS, the Agent and the Lenders have agreed to amend certain provisions of the Credit Agreement as set forth herein, in each case upon terms and subject to conditions set forth hereon. NOW, THEREFORE, in consideration of the premises contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1 Amendments to Credit Agreement . The Credit Agreement is hereby amended as follows: Section 1.3(b)(ii) of the Credit Agreement is amended by replacing the phrase “so long as no Event of Default has occurred and is continuing and Liquidity is at least $13,500,000” appearing therein with the phrase “so long as no Event of Default has occurred and is continuing and Liquidity is at least $12,500,000”. Section 1.5(a) of the Credit Agreement is amended and restated to read in its entirety as follows: “(a)Borrower shall pay interest to Agent, for the ratable benefit of Lenders in accordance with the various Loans being made by each Lender, in arrears on each applicable Interest Payment Date, at the Index Rate plus the Applicable Revolver Index Margin per annum or, at the election of Borrower, the applicable LIBOR Rate plus the Applicable Revolver LIBOR Margin per annum. (A)As of the First A&R Closing Date, the Applicable Margins are as follows: Applicable Revolver Index Margin 0.00 % Applicable Revolver LIBOR Margin 1.25% Applicable L/C Margin 1.25% Applicable Unused Line Fee Margin 0.375% At all times from and after the First A&R Closing Date until (but excluding) the Closing Date, the Applicable Margins shall be adjusted by reference to the following grids: If Reference Availability is: Level of Applicable Margins : >$35,000,000 Level I > $25,000,000, but < Level II > $15,000,000, but < Level III < Level IV Applicable Margins Level I Level II Level III Level IV Applicable Revolver Index Margin 0.00% 0.00% 0.25% 0.50% Applicable Revolver LIBOR Margin 1.25% 1.50% 1.75% 2.00% Applicable L/C Margin 1.25% 1.50% 1.75% 2.00% Applicable Unused Line Fee Margin 0.375% 0.375% 0.25% 0.25% 2 Adjustments in the Applicable Margins commencing with the Fiscal Quarter ending on or about December 31, 2005 shall be implemented quarterly on a prospective basis, commencing on the first day of the calendar month that begins after the date of delivery to Lenders of the Compliance Certificate delivered to Agent and Lenders pursuant to paragraph(b) of Annex E with respect to a Fiscal Quarter evidencing the need for an adjustment. Concurrently with the delivery of such Compliance Certificate, Borrower shall deliver to Agent and Lenders a certificate, signed by its chief financial officer, setting forth in reasonable detail the basis for the continuance of, or any change in, the Applicable Margins. Failure to timely deliver such Compliance Certificate shall, in addition to any other remedy provided for in this Agreement, result in an increase in the Applicable Margins to the highest level set forth in the foregoing grid, until the date of the delivery of a Compliance Certificate demonstrating that such an increase is not required. If an Event of Default has occurred and is continuing at the time any reduction in the Applicable Margins is to be implemented, that reduction shall be deferred until the date on which such Event of Default is waived or cured. (B)As of the Closing Date, the Applicable Margins are as follows: Applicable Revolver Index Margin 0.75% Applicable Revolver LIBOR Margin 2.25% Applicable L/C Margin 2.25% Applicable Unused Line Fee Margin 0.50% After the Closing Date until (but excluding) the First Amendment Date, the Applicable Margins (other than Applicable Unused Line Fee Margin) shall be adjusted by reference to the following grids: If Reference Availability is: Level of Applicable Margins (other than Applicable Unused Line Fee Margin) : >$30,000,000 Level I > $10,000,000, but < Level II < Level III Applicable Margins (other than Applicable Unused Line Fee Margin) Level I Level II Level III Applicable Revolver Index Margin 0.75% 1.00% 1.50% Applicable Revolver LIBOR Margin 2.25% 2.50% 3.00% Applicable L/C Margin 2.25% 2.50% 3.00% 3 Adjustments in the Applicable Margins (other than Applicable Unused Line Fee Margin) commencing with the Fiscal Quarter ending on or about July 3, 2010 shall be implemented quarterly on a prospective basis, commencing on the first day of the calendar month that begins after the date of delivery to Lenders of the Compliance Certificate delivered to Agent and Lenders pursuant to paragraph(b) of Annex E with respect to a Fiscal Quarter evidencing the need for an adjustment. Concurrently with the delivery of such Compliance Certificate, Borrower shall deliver to Agent and Lenders a certificate, signed by its chief financial officer, setting forth in reasonable detail the basis for the continuance of, or any change in, the Applicable Margins. Failure to timely deliver such Compliance Certificate shall, in addition to any other remedy provided for in this Agreement, result in an increase in the Applicable Margins (other than Applicable Unused Line Fee Margin) to the highest level set forth in the foregoing grid, until the date of the delivery of a Compliance Certificate demonstrating that such an increase is not required. If an Event of Default has occurred and is continuing at the time any reduction in the Applicable Margins is to be implemented, that reduction shall be deferred until the date on which such Event of Default is waived or cured. After the Closing Date until (but excluding) the First Amendment Date, the Applicable Unused Line Fee Margin shall be adjusted as follows: (i) if the average of the daily closing balances of the Revolving Loan and the Swing Line Loan outstanding during the period for which the Fee under Section 1.9(b) is due is equal to or greater than 50% of the average Maximum Amount during such period, the Applicable Unused Line Fee Margin for such period shall be equal to 0.375% per annum and (ii) if the average of the daily closing balances of the Revolving Loan and the Swing Line Loan outstanding during the period for which the Fee under Section 1.9(b) is due is less than 50% of the average Maximum Amount for such period, the Applicable Unused Line Fee Margin for such period shall be equal to 0.50% per annum. (C)As of the First Amendment Date, the Applicable Margins are as follows: Applicable Revolver Index Margin 0.50% Applicable Revolver LIBOR Margin 1.50% Applicable L/C Margin 1.50% Applicable Unused Line Fee Margin 0.375% 4 After the First Amendment Date until (but excluding) the Second Amendment Date , the Applicable Margins (other than Applicable Unused Line Fee Margin) shall be adjusted by reference to the following grids: If Reference Availability is: Level of Applicable Margins (other than Applicable Unused Line Fee Margin) : >$40,000,000 Level I > $25,000,000, but < Level II > $10,000,000, but < Level III < Level IV Applicable Margins (other than Applicable Unused Line Fee Margin) Level I Level II Level III Level IV Applicable Revolver Index Margin 0.50% 0.75% 1.00% 1.25% Applicable Revolver LIBOR Margin 1.50% 1.75% 2.00% 2.50% Applicable L/C Margin 1.50% 1.75% 2.00% 2.50% Adjustments in the Applicable Margins (other than Applicable Unused Line Fee Margin) commencing with the Fiscal Quarter ending on or about March 31, 2012 shall be implemented quarterly on a prospective basis, commencing on the first day of the calendar month that begins after the date of delivery to Lenders of the Compliance Certificate delivered to Agent and Lenders pursuant to paragraph(b) of Annex E with respect to a Fiscal Quarter evidencing the need for an adjustment. Concurrently with the delivery of such Compliance Certificate, Borrower shall deliver to Agent and Lenders a certificate, signed by its chief financial officer, setting forth in reasonable detail the basis for the continuance of, or any change in, the Applicable Margins. Failure to timely deliver such Compliance Certificate shall, in addition to any other remedy provided for in this Agreement, result in an increase in the Applicable Margins (other than Applicable Unused Line Fee Margin) to the highest level set forth in the foregoing grid, until the date of the delivery of a Compliance Certificate demonstrating that such an increase is not required. If an Event of Default has occurred and is continuing at the time any reduction in the Applicable Margins is to be implemented, that reduction shall be deferred until the date on which such Event of Default is waived or cured. 5 After the First Amendment Date until (but excluding) the Second Amendment Date , the Applicable Unused Line Fee Margin shall be adjusted as follows: (i) if the average of the daily closing balances of the Revolving Loan and the Swing Line Loan outstanding during the period for which the Fee under Section 1.9(b) is due is equal to or greater than 50% of the average Maximum Amount during such period, the Applicable Unused Line Fee Margin for such period shall be equal to 0.25% per annum and (ii) if the average of the daily closing balances of the Revolving Loan and the Swing Line Loan outstanding during the period for which the Fee under Section 1.9(b) is due is less than 50% of the average Maximum Amount for such period, the Applicable Unused Line Fee Margin for such period shall be equal to 0.375% per annum. (D)As of the Second Amendment Date, the Applicable Margins are as follows: Applicable Revolver Index Margin % Applicable Revolver LIBOR Margin % Applicable L/C Margin % Applicable Unused Line Fee Margin % After the Second Amendment Date, the Applicable Margins (other than Applicable Unused Line Fee Margin) shall be adjusted by reference to the following grids: If Reference Availability is: Level of Applicable Margins (other than Applicable Unused Line Fee Margin) : >$40,000,000 Level I > $15,000,000, but < Level II < Level III Applicable Margins (other than Applicable Unused Line Fee Margin) Level I Level II Level III Applicable Revolver Index Margin 0.25% 0.50% 0.75% Applicable Revolver LIBOR Margin 1.25% 1.50% 1.75% Applicable L/C Margin 1.25% 1.50% 1.75% 6 Adjustments in the Applicable Margins (other than Applicable Unused Line Fee Margin) commencing with the Fiscal Qu arter ending on or about June 27 , 2015 shall be implemented quarterly on a prospective basis, commencing on the first day of the calendar month that begins after the date of delivery to Lenders of the Compliance Certificate delivered to Agent and Lenders pursuant to paragraph(b) of Annex E with respect to a Fiscal Quarter evidencing the need for an adjustment. Concurrently with the delivery of such Compliance Certificate, Borrower shall deliver to Agent and Lenders a certificate, signed by its chief financial officer, setting forth in reasonable detail the basis for the continuance of, or any change in, the Applicable Margins. Failure to timely deliver such Compliance Certificate shall, in addition to any other remedy provided for in this Agreement, result in an increase in the Applicable Margins (other than Applicable Unused Line Fee Margin) to the highest level set forth in the foregoing grid, until the date of the delivery of a Compliance Certificate demonstrating that such an increase is not required. If an Event of Default has occurred and is continuing at the time any reduction in the Applicable Margins is to be implemented, that reduction shall be deferred until the date on which such Event of Default is waived or cured. After the Second Amendment Date, the Applicable Unused L ine Fee Margin shall be equal to 0.30% per annum. ” Section 1.14 of the Credit Agreement is amended by replacing the phrase “audit and inspection is commenced after Borrowing Availability is less than $20,000,000” appearing therein with the phrase “audit and inspection is commenced after Borrowing Availability is less than $15,000,000”. Section 6.1(b) (vi)(B)(I) of the Credit Agreement is amended by replacing the phrase “such Acquisition Pro Forma shall reflect that (x)Liquidity is at least $13,500,000” appearing therein with the phrase “such Acquisition Pro Forma shall reflect that (x)Liquidity is at least $12,500,000”. Section 6.2(c) of the Credit Agreement is amended by replacing the phrase “Liquidity immediately prior to making an investment pursuant to this clause(c) is at least $13,500,000” appearing therein with the phrase “Liquidity immediately prior to making an investment pursuant to this clause(c) is at least $12,500,000”. Section 6.3(b)(iv) of the Credit Agreement is amended by replacing the phrase “Borrowing Availability is at least $13,500,000 immediately after giving effect to the proposed purchase, redemption, defeasance or prepayment” appearing therein with the phrase “Borrowing Availability is at least $12,500,000 immediately after giving effect to the proposed purchase, redemption, defeasance or prepayment”. Section 6.13(d) of the Credit Agreement is amended by replacing the phrase “Liquidity is at least $13,500,000 immediately after giving effect to the proposed Dividend” appearing therein with the phrase “Liquidity is at least $12,500,000 immediately after giving effect to the proposed Dividend”. 7 Section 6.13(e) of the Credit Agreement is amended by replacing the phrase “Liquidity is at least $13,500,000 immediately after giving effect to the proposed Stock Repurchase” appearing therein with the phrase “Liquidity is at least $12,500,000 immediately after giving effect to the proposed Stock Repurchase”. Annex A to the Credit Agreement is hereby amended as follows: (a)The definition of the term “Borrowing Base” is amended and restated to read in its entirety as follows: ““ Borrowing Base ” means, as of any date of determination by Agent, from time to time, an amount equal to the sum at such time of: (a)up to 85% of the book value of Borrower's Eligible Accounts at such time; plus (b)(i)the lesser of (x)up to 75% of the book value of Eligible Inventory, valued at the lower of cost (determined on a first-in, first-out basis) or market and (y) 90% of the most recently appraised NOLV of Eligible Inventory; in each case, less any Reserves established by Agent in its Permitted Discretion at such time.” (b)
